—Proceeding pursuant to CPLR article 78 to review a determination of the respondent, Christopher P. Artuz, dated February 11, 2001, which confirmed a determination of a Hearing Officer dated January 9, 2000, made after a Tier II disciplinary hearing, finding the petitioner guilty of refusing a direct order and participating in a demonstration, and imposing a penalty.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs or disbursements.
Contrary to the petitioner’s contentions, the determination that he violated two institutional rules was supported by substantial evidence (see, Matter of Abdur-Raheem v Mann, 85 NY2d 113; Matter of Bryant v Coughlin, 77 NY2d 642; Matter of Foster v Coughlin, 76 NY2d 964; Matter of James v Strack, 214 AD2d 674).
The petitioner’s remaining contentions lack merit. Ritter, J. P., Friedmann, Luciano and Smith, JJ., concur.